DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2020 has been entered.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 3, 2020 and February 22, 2021 were filed after the mailing date of the Notice of Allowance on August 10, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because upon further review, it is noted that Figures 27-31 are not included in the drawings submitted 8/19/2019. The instant specification identifies Figures 27-31 (pages 13-14; Example 21, Example 24; Example 25; Example 26, Example 33; Example 34; Example 35), however only Figures 1-26 are present in the application file.  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejections Withdrawn
Claim Rejections - 35 USC § 103
RE: Rejection of claims 19-22 and 25 under 35 U.S.C. 103 as being unpatentable over Smith, in view of Kaspar; and Rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Smith, in view of Kaspar, and further in view of Barile:
	Applicant’s arguments, Marbán Declaration and reference to Aminzadeh et al., (attached as Exhibit B, IDS 4/13/2020), filed 4/13/2020, have been fully considered and are persuasive.  Therefore the rejection of claims 19-23 and 25 have been withdrawn. 

Election/Restriction
Claim 19 is directed to an allowable method. The restriction requirement among species of type of myocardial infusion, as set forth in the Office action mailed on 9/7/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/7/2018 is withdrawn.  Claim 24, directed to species of type of myocardial infusion, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-10 and 18, directed to non-elected inventions non-elected without traverse.  Accordingly, claims 1-10 and 18 have been cancelled.
Thus, the application has been amended as follows: 
Claims 1-10 and 18 are cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 19 recites the following method:
A method of treating heart failure secondary to muscular dystrophy, comprising: administering a composition comprising cardiosphere-derived cells (CDCs) to a subject in need of treatment for heart failure secondary to muscular dystrophy, wherein administration of the composition treats the subject.

The closest prior art, Smith et al., taught administration of cardiosphere-derived cells (CDCs) for regenerating myocardial tissue in animal models that were subjected to myocardial infarction (Abstract- Background, Methods and Results, Conclusion). Smith 
Applicant’s arguments, Marbán Declaration and reference to Aminzadeh et al., (attached as Exhibit B, IDS 4/13/2020), filed 4/13/2020, have been fully considered and are persuasive.   Specifically, Applicant has shown that the pathophysiology underlying Duchenne cardiomyopathy (dystrophin-deficiency) is distinct from the myocardial ischemia-reperfusion model of the cited reference to Smith.  Even though the heart damage has the same effect on left ventricular ejection volume, Applicant has sufficiently shown that the underlying pathophysiology of the instant invention relates to dystrophin-deficiency cardiomyopathy, which is distinct from the closest prior art, Smith et al. (which shows the left ventricular ejection volume deterioration is due to damage caused by cardiac infarction).  Therefore, even though the outcome produced by administration of cardiosphere-derived cells (CDCs) to patients having had a cardiac infarct would not necessarily be predictable in a method of administering CDCs in subjects having a genetic condition, particularly based upon a mutation in the dystrophin gene.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E. YVONNE PYLA/
Examiner
Art Unit 1633



/SCOTT LONG/Primary Examiner, Art Unit 1633